Case 0:19-cv-62393-AHS Document 34 Entered on FLSD Docket 05/15/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO: 19-cv-62393-BB

  MYRNA NIEVES,

         Plaintiff,

  vs.

  PODS, LLC.,

        Defendant.
  ___________________/

                 NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff, MYRNA NIEVES, pursuant to F. R. C. P. 41(a) voluntarily dismisses this

  action against Defendants, PODS, LLC pursuant to agreement of the parties.

                                                    Debt Shield Law
                                                    3440 Hollywood Blvd., Suite 415
                                                    Hollywood, FL 33021
                                                    Tel: 305-776-1805
                                                    Fax: 305-503-9457
                                                    legal@debtshieldlawyer.com
                                                    joel@debtshieldlawyer.com

                                                      /s/ Joel D. Lucoff
                                                    Joel D. Lucoff
                                                    Fla. Bar No. 192163
Case 0:19-cv-62393-AHS Document 34 Entered on FLSD Docket 05/15/2020 Page 2 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO: 19-cv-62393-BB

  MYRNA NIEVES,

         Plaintiff,

  vs.

  PODS, LLC.,

       Defendant.
  _________________________________/

                                    CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that on May 15, 2020, I electronically filed the foregoing document with
  the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this
  day on all counsel of record or pro se parties identified on the attached Service List in the manner
  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in
  some other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.

                                                       /s/ Joel D. Lucoff
                                                       Joel D. Lucoff


                                           SERVICE LIST

  Ian A. Parry, Esq.
  Jonathan B. Sbar, Esq.
  Andrea K. Holder, Esq.
  Rocke, McLean & Sbar, P.A.
  2309 S. MacDill Ave.
  Tampa, FL 33629
  iparry@rmslegal.com
  jsbar@rmslegal.com
  aholder@rmslegal.com

  Via Notices of Electronic Filing generated by CM/ECF




                                                   2
